DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-9 and 13-16 are pending in the application.  Claims 10-12 have been canceled.  Claims 1 and 13 have been amended by the Applicant.  Claims 1 and 15 have been amended via Examiner’s Amendment (see below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Weatherbee on 1/7/21.

The application has been amended as follows: 

IN THE CLAIMS

Amended claim 1 as follows:

an injector body comprising: 
a bore defined by an interior wall; 
a longitudinal axis extending centrally along the injector body; 
a distal end portion comprising: 
a first sidewall; 
a second sidewall disposed opposite the first sidewall;
a third sidewall extending between the first sidewall and the second sidewall; and 
a fourth sidewall opposite the third sidewall, the first sidewall, second sidewall, third sidewall, and fourth sidewall joined to define a passage forming a portion of the bore; 
a first rail formed on an interior surface of the passage along the second sidewall and laterally offset from the longitudinal axis;
a second rail formed on the interior surface of the passage along the second sidewall and laterally offset from the longitudinal axis in a direction opposite of the first rail, each of the first rail and the second rail disposed at a position within the passage to contact a leading edge of an optic of an intraocular lens, each of the first rail and the second rail comprising:
a first leading surface sloped and extending inwardly into the passage; and 

the distal end portion further comprising a first ramp formed on the interior surface of the passage along the first sidewall
a plunger slideable in the bore.

Amended claim 15 as follows:
15.	The intraocular lens injector of claim [[10]] 1, wherein the distal end portion further comprises a second ramp formed on the interior surface of the passage along the third sidewall adjacent to the second sidewall

Allowable Subject Matter
Claims 1-9 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office Action, claim 1-9 and 13-16 were indicated allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771